Citation Nr: 1141985	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Daniel G. Krasnegor, Attorney


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	 Daniel G. Kasnegor, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran had active service from April 1981 to June 1983.

The Veteran's appeal as to the issue listed above arose from an August 1983 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In August 2010, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in June 2011, the Court granted a Joint Motion to Remand (JMR) of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The JMR pointed indicated that VA did not satisfy the duty to assist in obtaining records.  It was noted that the RO did not obtain VA medical records prior to October 1991.  It was stated that the Veteran claimed treatment at VA prior to October 1991; however records provided by the VA facility did not include records prior to that time.  It was noted that the Board should make additional attempts to obtain VA medical treatment records of the Veteran before 1991.  It was noted that if no records exist, the RO should obtain information to that effect from the VA medical center before concluding that to be the case.  

It was also pointed out in the JMR that the RO did not make adequate efforts to obtain the Veteran's service treatment records.  It was noted that according to the 2007 formal finding of unavailability, the information about the Veteran's reserve unit was not provided by the Veteran.  However, such was provided by the Veteran in 1998 and again in 2008 by the Veteran's service representative.  It was noted that no attempt was made to follow up on this information and to request records in 1988 and in 2008.  The Court pointed out that since the Veteran has stated that he reported to sick call several times during service for back complaints, these records would be clearly pertinent to the claim. 

Therefore, the record is vague as to whether all potential sources of records have been exhausted.  It thus appears that a remand is required in order to obtain the Veteran's records from VA as well as from his periods of reserve service.  On remand, the RO/AMC must obtain the VA records and as well contact any and all appropriate authorities that could be repositories of the records for his reserve service, and, if they do not exist, must make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran should also be apprised of the latter situation if it arises.  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  

A VA examination report, dated in July 1983, notes a report of a history of low back pain that began in service in 1981, with no history of inservice trauma.  The Veteran reported that he was told that he had scoliosis, and that he had used a lift in one of his shoes, with no change in his symptoms.  On examination, the lumbar spine had a slight scoliosis, convex to the left side.   The diagnosis was low back pain with mild kyphosis and scoliosis, lumbar spine.  An associated X-ray report contains an impression noting an absent lordotic curve from L3 to L5, mild kyphotic curve from L1 to L3, an otherwise normal lumbosacral spine, and that, "I believe the apparent scoliosis with convexity to the left at L5-S1 is due to positioning."  

A VA examination report, dated in August 2008, shows that the examiner indicated that the Veteran's C-file had been reviewed.   The Veteran reported that he had a history of low back pain  dating back to his service, that he was found to have a leg  length discrepancy at that time, and that he had been given a 3/4- inch lift.  On examination, there was no lumbar scoliosis.  Gait was normal.  The diagnoses were multilevel degenerative disc and facet changes in the lower lumbar spine, with severe central canal stenosis, and severe foraminal narrowing at L5-S1.  The examiner stated that it is less likely as not that the Veteran had a congenital developmental defect of the back, to include scoliosis.  The examiner essentially explained that the Veteran's MRI reports, dated in 2004 and 2007, did not show that he has scoliosis.  

In an opinion, dated in October 2008, a VA physician discussed the findings in the Veteran's 1983 VA examination report, and concluded:

Given the above initial findings shortly after discharge from the service there was no evidence at that time that there was any permanent low back condition, related to active military service or any progression of prior developmental curvature during active military service.  Therefore, the Veteran's current low back condition is unrelated to active military service.

The JMR stated that an adequate medical opinion must be obtained.  It was noted that the rationale provided in the October 2008 medical opinion was inadequate.  It was pointed out that the examiner did not discuss any of the medical records other than a 1983 examination report and did not discuss of the Veteran's lay testimony or continuing symptoms, and no explanation as to why back problems in service could not result in progressive back disability without there being an X-ray finding in 1983.  

Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  Thus a remand is required to have the Veteran re-examined and to obtain a nexus opinion.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the Veteran's treatment at the VA medical facility in prior to 1991.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  Please continue efforts to locate such records from the appropriate sources until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If no such VA treatment records can be found, ask for specific documented confirmation of that fact. 

2.  Contact any appropriate location to request the complete service treatment records for all periods of the Veteran's Reserve service.  Refer to the Veteran's statement in 1988 and the representative's statement in 2008 regarding the Veteran's reserve unit.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), please continue efforts to locate such records from the appropriate sources until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If no such service treatment records can be found, or if they have been destroyed, ask for specific documented confirmation of that fact.  

3.  If it is reasonably certain the records requested above do not exist or that any further efforts to obtain them would be futile, provide the Veteran an explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified. 

4.  Then schedule the Veteran for a VA examination by a physician to determine the nature and etiology of the low back disorder.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that any back disorder diagnosed was incurred in or aggravated by the Veteran's service.  In furnishing this opinion, the examiner should consider and discuss all pertinent medical records.  The examiner must also consider and discuss the Veteran's lay testimony of continuing symptoms and he/she should explain why back problems in service could or could not result in progressive back disability without there being an X-ray finding in 1983.  The examiner must clarify and explain the nature of the appellant's back disability in service was some form of scoliosis/kyphosis or not and whether the Veteran's condition in service could as likely as not have led to the current back disability.  Complete rationale must be provided.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


